Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 21, 2016

The Court of Appeals hereby passes the following order:

A16A1030. LAVORIS JACKSON v. THE STATE.

      Lavoris Jackson was convicted of multiple offenses, including murder.
Jackson filed a motion for new trial. The trial court granted his motion as to one count
of the indictment. Jackson filed this direct appeal as to the others. Subsequently,
Jackson filed a motion to transfer his appeal to the Supreme Court because we lack
jurisdiction. Jackson is correct that the Supreme Court has jurisdiction over his
appeal.
      In State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009), the Supreme Court
held that “[i]f the underlying action is a murder case, [the Supreme] Court has
jurisdiction of the appeal, regardless of whether the order being appealed is based on
facts having some bearing on the underlying criminal trial.” Id. at 259 (1). See also
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring);
State v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to
transfer “all cases in which either a sentence of death or of life imprisonment has been
imposed upon conviction of murder, and all pre-conviction appeals in murder cases.
. . .”). Accordingly, Jackson’s motion is GRANTED, and this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     03/21/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.